Argued May 10, 1937.
Ella Amanda Printzenhoff made a deposit of her own money in the West Milton State Bank, designating it: "Ella Amanda Printzenhoff or Mrs. Ellen Romig." On the death of Ella Amanda Printzenhoff the account was claimed by Ellen Romig as the survivor of a joint tenancy therein.
The court below determined as a matter of law that under the evidence submitted there was no right of survivorship *Page 420 
and directed a verdict for the defendants. The proofs failed to establish a joint tenancy and the case is ruled byZellner's Est., 316 Pa. 202, 172 A. 715.
The assignments of error relating to the court's exclusion of certain testimony offered by plaintiff are without merit and are accordingly dismissed.
Judgment affirmed.